Citation Nr: 1522369	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-09 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes mellitus, type I.


REPRESENTATION

Veteran is represented by:  Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for diabetes mellitus, type I, was denied in a March 2006 Board decision.  Thereafter, the Veteran did not perfect an appeal. 

2.  Evidence received since the March 2006 Board decision does not relate to an unsubstantiated fact regarding the Veteran's claim of entitlement to service connection for diabetes mellitus, type I, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for diabetes mellitus, type I, is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 488 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The RO's November 2010 letter informed the Veteran of both the criteria to reopen a claim and the criteria for establishing the underlying service connection claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9 (2006); Quartuccio, 16 Vet. App. at 187-88.  The letter also advised the Veteran of the type of information and evidence needed to establish a disability rating and an effective date.  See Dingess/Hartman, 19 Vet. App. at 488.  The Board notes that the November 2010 letter was mistakenly addressed to the Veteran's congressman; however, the Veteran indicated in a December 2010 correspondence that he received the RO's November 2010 letter from his congressman.  Accordingly, the Board finds that the RO satisfied the notice requirements with respect to the issue on appeal.  

In addition, the duty to assist the Veteran has been satisfied.  The RO obtained the Veteran's identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also afforded an opportunity to present written statements and oral testimony at a hearing held before the Board in June 2014.  There is no indication in the record that additional evidence relevant to the Veteran's claim is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 116 (2004).  

Furthermore, VA is not required to provide a medical examination or opinion to a veteran seeking to reopen a previously and finally disallowed claim unless new and material evidence is presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); Shade v. Shinseki, 24 Vet. App. 110, 121 (201).  As will be discussed herein, new and material evidence has not been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type I.  Accordingly, a new medical examination is not required.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's service connection claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); See also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  
 
In January 2002, the Veteran submitted a claim of entitlement to service connection for diabetes mellitus, type I, which was denied in a September 2002 rating decision.  Thereafter, the Veteran perfected an appeal, and the claim was denied in a March 2006 Board decision.  As the Veteran did not perfect an appeal thereafter, the March 2006 Board decision is final.  See 38 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2014).

In October 2010, the Veteran submitted a claim to reopen the issue of entitlement to service connection for diabetes mellitus, type I.  In an August 2011 rating decision, the RO denied reopening the Veteran's service connection claim.  The Board must decide that new and material evidence has been presented before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence means evidence not previously submitted to agency decision makers.  38 U.S.C.A. § 5108.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).   New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

At the time of the Board's March 2006 decision, the record consisted of the Veteran's service treatment records, private treatment records from December 1995 to March 2005, a January 2004 letter from a private physician, a December 2005 Board hearing transcript, and VA examination reports dated June 2002 and July 2004, with an addendum dated October 2005.  The Board denied the Veteran's claim for presumptive service connection based on exposure to Agent Orange because the evidence of record did not show a diagnosis of diabetes mellitus, type II.  See 38 C.F.R. § 3.309(e) (2014).  The Board denied the Veteran's claim on a direct basis because there was no competent medical evidence establishing a link between the Veteran's diabetes mellitus, type I, and in-service herbicide exposure or any other events during service.  

Since the March 2006 Board decision, the Veteran submitted the same January 2004 letter from a private physician, private treatment records dated October 2008 through June 2011, VA treatment records dated August 2009 through November 2012, and a June 2011 letter from the Veteran's private endocrinologist.  With the exception of the January 2004 physician's letter, the Board finds that the evidence is new, as it has not been previously submitted to VA for consideration.  With respect to whether this evidence is material, the Board observes that the previous denial was based on the lack of a diagnosis of diabetes mellitus, type II, and/or the lack of evidence establishing a nexus between the Veteran's diabetes mellitus, type I, and service.  

A review of the treatment records submitted since the March 2006 Board decision shows neither a diagnosis of diabetes mellitus, type II, nor a medical opinion linking the Veteran's diabetes mellitus, type I, to service.  

In the June 2011 letter, the Veteran's private endocrinologist stated:

I am an endocrinologist helping [the Veteran] manage his Diabetes Mellitus.  He was diagnosed with Diabetes Mellitus [in] December 1995 with the fairly rapid onset of Ketoacidosis and marked symptoms.  He had been a lean man and had no clinical evidence of insulin resistance.  He was begun on insulin therapy at the time[,] and he has been using insulin since then for glucose control.  I was not involved in his care at the time.

I began following [the Veteran] in October of 2008.  He is using a basal and bolus insulin schedule.  He is insulin sensitive and is very compliant with his glucose monitoring.  He is reliable with his follow up in my office.

As you know, [the Veteran] is attempting to see if his diabetes mellitus is connected to Agent Orange exposure during the Vietnam Conflict.  He was told that it is not because he has Type 1 diabetes.  Type 1 diabetes mellitus is by definition an autoimmune disease resulting in destruction of the pancreatic beta cells that produce insulin.  I have no data as to whether there were antibodies that targeted the pancreas in the case of [the Veteran]; therefore, I am not sure of the diagnosis of Type 1 diabetes mellitus.  I do know that [the Veteran] has insulin deficient diabetes.  I do not know the cause of the insulin deficiency.  

I am curious as to how the Veteran Administration defines Type 1 and Type 2 diabetes mellitus.  As part of my role in Quality Assurance in several hospitals[,] I have been impressed with the inconsistent and incorrect use of the terms Type 1 and Type 2 diabetes mellitus.  In clinical practice there is a lack of understanding of these terms.  If you could forward me the criteria that you are using to define the types of diabetes[,] I would be very appreciative.

As evidenced by the foregoing, the Veteran's endocrinologist neither provided a diagnosis of diabetes mellitus, type II, and stated that he did not know the cause of the Veteran's current insulin deficient diabetes.  Thus, this evidence does not relate to an unestablished fact necessary to substantiate the Veteran's service connection claim.  Consequently, the evidence is not material, and the claim of entitlement to service connection for diabetes mellitus, type I, is not reopened.  See Shade, 24 Vet. App. at 117.  


ORDER

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for diabetes mellitus, type I, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


